   Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 1 of 55




Knight First Amend. Inst. at Columbia Univ. v.
Dep’t of Homeland Sec.
No. 1:17-cv-00548-TSC

Defendants’ Motion for Summary Judgment

Ex. F
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 2 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 3 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 4 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 5 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 6 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 7 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 8 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 9 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 10 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 11 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 12 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 13 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 14 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 15 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 16 of 55
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 17 of 55
Case
 Case1:17-cv-00548-TSC
      1:17-cv-00548-TSC Document
                         Document46-7
                                  1-1 Filed 03/27/17
                                            01/31/20 Page 1
                                                          18ofof11
                                                                 55




                 EXHIBIT A
                 Case
                  Case1:17-cv-00548-TSC
                       1:17-cv-00548-TSC Document
                                          Document46-7
                                                   1-1 Filed 03/27/17
                                                             01/31/20 Page 2
                                                                           19ofof11
                                                                                  55




Katherine fallow
Senior Staff Attorney

                                                                                   March 15, 2017

                        Dr. James V.M.L. Holzer
                        Deputy Chief FOIA Officer
                        The Privacy Office
                        U.S. Department of Homeland Security
                        245 Murray Lane, SW
                        STOP-0655
                        Washington, DC 20528-0655
                        Email: foia@hq.dhs.gov

                        FOIA Officer
                        Customs and Border Protection
                        1300 Pennsylvania Avenue, NW
                        Room 3.3D
                        Washington, DC 20229

                        U.S. Immigration and Customs
                         Enforcement
                        Freedom of Information Act Office
                        500 12th Street, SW
                        STOP-5009
                        Washington, DC 20536-5009
                        Email: ICE-FOIA@dhs.gov


                                Re:     Freedom of Information Act Request
                                        Expedited Processing Requested

                        To whom it may concern,

                           The Knight First Amendment Institute at Columbia University
                        (“Knight Institute”) submits this request under the Freedom of
                        Information Act (“FOIA”), 5 U.S.C. § 552, for records concerning
                        suspicionless searches of individuals’ electronic devices at the nation’s
                        borders.1



                        1The Knight First Amendment Institute is a New York not-for-profit corporation
                        based at Columbia University that works to preserve and expand the freedoms of
                        speech and the press through strategic litigation, research, and public education.




               535 West 116th Street, 314 Low Library, New York, NY 10027 | (212) 854-9600 | katie.fallow@knightcolumbia.org
Case
 Case1:17-cv-00548-TSC
      1:17-cv-00548-TSC Document
                         Document46-7
                                  1-1 Filed 03/27/17
                                            01/31/20 Page 3
                                                          20ofof11
                                                                 55



                                 I. Background

      Directives issued in 2009 authorize officers of U.S. Customs and Border
   Protection (“CBP”) and Immigration and Customs Enforcement (“ICE”)
   to search and detain travelers’ electronic devices—including cell phones,
   tablets, and laptop computers—without individualized suspicion. CBP
   Directive No. 3340-049, Border Search of Electronic Devices Containing
   Information (Aug. 20, 2009), https://perma.cc/8JKP-P73Z; ICE Directive
   No. 7-6.1, Border Searches of Electronic Devices (Aug. 18, 2009),
   https://perma.cc/9455-Z2AX CBP Directive No. 3340-049, Border Search
   of Electronic Devices Containing Information (Aug. 20, 2009),
   https://perma.cc/8JKP-P73Z.

       The CBP Directive, for example, broadly authorizes CBP officers to
   search electronic devices “with or without individualized suspicion.” CBP
   Directive § 5.1. It further permits CBP officers to seize electronic devices
   without individualized suspicion for the time necessary to search them, id.
   § 5.3, and to share and indefinitely retain information on devices if, after
   reviewing the information on a device, CBP officers determine that there is
   probable cause to believe that it “contains evidence of or is the fruit of a
   crime that CBP is authorized to enforce,” id. § 5.4.1.1. The Directive also
   allows sharing and indefinite retention—even in the absence of probable
   cause—of “terrorism-related information,” id. § 5.4.1.4, and of
   “information relating to immigration, customs, and other enforcement
   matters if such retention is consistent with the privacy and data protection
   standards of the system of records in which such information is retained,”
   id. § 5.4.1.2.

       Though it broadly authorizes invasive searches of sensitive data, the
   CBP Directive contains few privacy protections. Even for especially
   sensitive data, the Directive appears to require little more than
   consultation before searching. For legally privileged material, for example,
   the Directive provides “special handling procedures” that require CBP
   officials to “seek advice . . . before conducting a search of the material.” Id.
   § 5.2.1. For medical and journalistic records, the Directive requires
   consultation and that the records “be handled in accordance with any
   applicable federal law and CBP policy,” id. § 5.2.2, without specifying
   what that applicable law or policy might be.

       CBP and ICE officials have searched the electronic devices of
   thousands of individuals, including U.S. citizens, without individualized
   suspicion. Those searches increased dramatically over the past year:
   officers reportedly conducted 25,000 searches in 2016 as compared to




                                          2
Case
 Case1:17-cv-00548-TSC
      1:17-cv-00548-TSC Document
                         Document46-7
                                  1-1 Filed 03/27/17
                                            01/31/20 Page 4
                                                          21ofof11
                                                                 55



   5,000 searches in 2015.2 In February 2017 alone officers conducted 5,000
   searches of electronic devices.3

      Over the past year, CBP has searched and, in some instances, seized
   information stored on the electronic devices of journalists, despite their
   objections to the forced disclosure of confidential source information.
   According to press reports:

             1. CBP officers detained and interrogated French–American
                photojournalist Kim Badawi while searching the contents of his
                cell phone, including his private photos and his WhatsApp
                messages with a Syrian refugee source.4

             2. Isma’il Kushkush, a former acting bureau chief of the New York
                Times in East Africa, likewise reported that officers had
                interrogated him about his reporting on refugees while
                searching his electronic devices.5

             3. Canadian photojournalist Ed Ou was denied entry into the
                United States after refusing to provide CBP officers the
                passwords to his electronic devices. During Ou’s six-hour
                detention, officers read his journal despite their
                acknowledgment that Ou was a journalist. Additionally, Ou
                suspected that they may have removed the SIM cards from his
                devices before returning them to him.6

             4. Wall Street Journal reporter Maria Abi-Habib was detained at
                the Los Angeles International Airport after refusing to turn her
                cell phones over to CBP officers. She was released only after
                the officers consulted their supervisors.7



   2Cynthia McFadden, et al., American Citizens: U.S. Border Agents Can Search Your Cell
   Phone, NBC News (Mar. 13, 2017), http://www.nbcnews.com/news/us-news/
   american-citizens-u-s-border-agents-can-search-your-cellphone-n732746
   [hereinafter “NBC News, American Citizens”].
   3   Id.
   4 Alexandra Ellerbeck, Security Risk for Sources as U.S. Border Agents Stop and Search
   Journalists, Committee to Protect Journalists (Dec. 9, 2016), https://www.cpj.org/
   blog/2016/12/security-risk-for-sources-as-us-border-agents-stop.php.
   5   Id.
   6   Id.
   7 Mazin Sidahmed, Department of Homeland Security detains journalist returning from
   Beirut, The Guardian (Jul. 21, 2016), https://www.theguardian.com/media/
   2016/jul/21/homeland-security-journalist-maria-abi-habib-detained;           Noah
   Feldman, Your Privacy Doesn’t Matter at the Border, Bloomberg View (Aug. 28, 2016),


                                             3
Case
 Case1:17-cv-00548-TSC
      1:17-cv-00548-TSC Document
                         Document46-7
                                  1-1 Filed 03/27/17
                                            01/31/20 Page 5
                                                          22ofof11
                                                                 55



       Additionally, since President Trump’s Executive Order 13,769 took
   effect, CBP appears to be targeting Muslims, including U.S. citizens who
   are Muslim, for electronic device searches at the border.8 These
   suspicionless searches and seizures of Americans’ electronic devices raise
   serious constitutional questions. To help the public better understand the
   government’s policies and the way they are being implemented, the
   Knight Institute files this FOIA request.

                               II. Records requested

       The Knight Institute requests the following documents:

               1. Any document containing statistical information
                  concerning the search, detention, retention, or sharing of
                  electronic devices or information of individuals at the
                  border (or functional equivalent of the border) since
                  FY2012, including, but not limited to, documents
                  reflecting:

                   a. the number of travelers whose electronic devices or
                      information were searched, detained, retained, or
                      shared;



   https://www.bloomberg.com/view/articles/2016-08-28/your-privacy-doesn-t-
   matter-at-the-border.
   8  Press Release, CAIR-FL Files 10 Complaints with CBP After the Agency Targeted and
   Questioned American-Muslims About Religious and Political Views, CAIR Florida (Jan.
   18, 2017), https://www.cairflorida.org/newsroom/press-releases/720-cair-fl-
   files-10-complaints-with-cbp-after-the-agency-targeted-and-questioned-american-
   muslims-about-religious-and-political-views.html; NBC News, American Citizens
   (describing incidents where Akram Shibly, a Muslim American of Syrian descent,
   was twice stopped by CBP while traveling between the U.S. and Canada and
   asked to turn over cell phone and password); Daniel Victor, What Are Your Rights if
   Border Agents Want to Search Your Phone?, N.Y. Times (Feb. 14, 2017), https://www.
   nytimes.com/2017/02/14/business/border-enforcement-airport-phones.html?_
   r=0; Kaveh Waddel, A NASA Engineer Was Required to Unlock His Phone at the Border,
   The Atlantic (Feb. 13, 2017), https://www.theatlantic.com/technology/archive/
   2017/02/a-nasa-engineer-is-required-to-unlock-his-phone-at-the-border/
   516489/; see Kaveh Waddell, A Stand Against Invasive Phone Searches at the U.S.
   Border, The Atlantic (Feb. 21, 2017), https://www.theatlantic.com/technology/
   archive/2017/02/ron-wyden-border-searches/517353/;              Joshua     Kopstein,
   Travelers Affected By Trump Ban Forced to Unlock Phones, Computers, Vocativ (Jan. 30,
   2017),          http://www.vocativ.com/397897/travelers-affected-by-trump-ban-
   forced-to-unlock-phones-computers/; see also Sophia Cope, Fear Materialized:
   Border Agents Demand Social Media Data from Americans, Electronic Frontier
   Foundation (Jan. 25, 2017), https://www.eff.org/deeplinks/2017/01/fear-
   materialized-border-agents-demand-social-media-data-americans.


                                            4
Case
 Case1:17-cv-00548-TSC
      1:17-cv-00548-TSC Document
                         Document46-7
                                  1-1 Filed 03/27/17
                                            01/31/20 Page 6
                                                          23ofof11
                                                                 55



                   b. the number or portion of those travelers who are U.S.
                      citizens;

                   c. the number or portion of those travelers who are lawful
                      permanent residents or green card holders;

                   d. the number or portion of those travelers by country of
                      origin;

                   e. the number or portion of those travelers by gender,
                      race, ethnicity, nationality, and/or country of birth;

                   f. the number or portion of those travelers by port of
                      entry; and

                   g. the number or portion of those travelers by watchlist,
                      lookout, and/or other selectee status.

               2. Documents relating to each instance since FY2012 in which
                  CBP or ICE searched, detained, retained, or shared an
                  electronic device or the information accessible on it,
                  including, but not limited to:

                   a. a list of the TECS data field categories used to record
                      and track each electronic device search conducted by
                      CBP or ICE; and

                   b. all information contained in the TECS system used to
                      record and track electronic device searches, detentions,
                      retentions, and/or sharings.9



   9 In 2011, the Department of Homeland Security’s Office for Civil Rights and
   Civil Liberties (“CRCL”) issued an Impact Assessment concerning the border
   searches of electronic devices. DHS, Office for Civil Rights and Civil Liberties,
   Impact Assessment: Border Searches of Electronic Devices (Dec. 29, 2011), https://
   perma.cc/P4FZ-BY6G (“2011 Impact Assessment”). The 2011 Impact
   Assessment noted that CBP records the fact of each device search and other
   information about it in the TECS system, but that the monitoring had been
   found to be “inadequate.” Id. at 8. The 2011 Impact Assessment noted that
   CBP’s Office of Internal Affairs had proposed that CBP improve its tracking of
   device searches through “a new TECS module” or by “enhanc[ing] existing
   modules.” Id. CBP agreed with this recommendation, id., and according to the
   Executive Summary issued by CRCL in 2013, CBP “implemented this change
   beginning in FY2012.” DHS, Office for Civil Rights/Civil Liberties, Impact
   Assessment: Border Searches of Electronic Devices (Jan. 29, 2013), https://
   perma.cc/TRW2-CRCR. This portion of our request seeks all data in the TECS
   system (or any module, software, or database designed to take its place) since


                                           5
Case
 Case1:17-cv-00548-TSC
      1:17-cv-00548-TSC Document
                         Document46-7
                                  1-1 Filed 03/27/17
                                            01/31/20 Page 7
                                                          24ofof11
                                                                 55



              3. Revisions of or documents supplementing or superseding:

                  a. CBP Directive No. 3340-049, Border Search of Electronic
                     Devices Containing Information (Aug. 20, 2009); or

                  b. ICE Directive No. 7-6.1, Border Searches of Electronic
                     Devices (Aug. 18, 2009).

              4. The following documents relating to any reviews of CBP’s
                 or ICE’s policies or practices concerning electronic device
                 searches:

                  a. any audits, impact assessments, or other reviews of
                     CBP’s or ICE’s policies or practices concerning
                     electronic device searches, including any such reports
                     by the Office for Civil Rights and Civil Liberties, DHS’s
                     OIG, and CBP’s Office of Internal Affairs,
                     Management Inspection Division;

                  b. any policies, practices, procedures, and/or training
                     materials adopted as a result of any audits, impact
                     assessments, or other reviews of how CBP and ICE
                     conduct electronic device searches; and

                  c. any documents reflecting annual or semi-annual
                     examinations by CBP or ICE of electronic device
                     searches by port of entry, as adopted in response to the
                     2011 Impact Assessment.

              5. Documents, including tear sheets and TRIP records,
                 containing or relating to complaints filed by individuals or
                 organizations about CBP’s and/or ICE’s search, review,
                 retention or sharing of the information on travelers’
                 electronic devices.

              6. Documents reflecting policies, practices, or procedures
                 concerning how CBP officers handle “privileged or other
                 sensitive material,” including “work-related information
                 carried by journalists,” as referenced in § 5.2 of the CBP
                 Directive.

              7. Documents reflecting policies, practices, and procedures
                 concerning CBP’s anti-discrimination policy as applied to
                 discretionary device searches.


   FY2012. We request that the data be provided in electronic format. See 5 U.S.C.
   § 552(a)(3)(B).


                                         6
Case
 Case1:17-cv-00548-TSC
      1:17-cv-00548-TSC Document
                         Document46-7
                                  1-1 Filed 03/27/17
                                            01/31/20 Page 8
                                                          25ofof11
                                                                 55



      Where a document contains information that falls into one or more of
   the categories described above, we seek the entirety of that document. If
   processing the entirety of a given document would be unusually
   burdensome, we ask that you give us an opportunity to narrow our
   request. Please disclose all segregable portions of otherwise exempt
   records. See 5 U.S.C. § 552(b).

      We also ask that you provide responsive electronic records in their
   native file format or a generally accessible electronic format (e.g., for
   tabular data, XLS or CSV). See 5 U.S.C. § 552(a)(3)(B). Alternatively,
   please provide the records electronically in a text-searchable, static-image
   format (e.g., PDF), in the best image quality in the agency’s possession,
   and in separate, Bates-stamped files.

      Finally, we ask that you process our request on a rolling basis, giving
   priority to categories 1 and 2.

                 III. Application for Expedited Processing

      The Knight Institute requests expedited processing pursuant to 5
   U.S.C. § 552(a)(6)(E). There is a “compelling need” for the documents
   sought because the information they contain is “urgent[ly]” needed by an
   organization primarily engaged in disseminating information “to inform
   the public about actual or alleged Federal Government activity.” 5 U.S.C.
   § 552(a)(6)(E)(v)(II).

                A. The Knight Institute is primarily engaged in
            disseminating information in order to inform the public
                 about actual or alleged government activity.

      The Knight Institute is “primarily engaged in disseminating
   information” within the meaning of FOIA. 5 U.S.C. § 552(a)(6)(E)(v)(II).

      The Knight First Amendment Institute is a newly established
   organization at Columbia University dedicated to defending and
   strengthening the freedoms of speech and the press in the digital age.
   Research and public education are essential to the Institute’s mission.10
   Obtaining information about government activity, analyzing that
   information, and publishing and disseminating it to the press and public
   are among the core activities the Institute was established to perform. See
   ACLU v. DOJ, 321 F. Supp. 2d 24, 29 n.5 (D.D.C. 2004) (finding non-
   profit public interest group that “gathers information of potential interest
   to a segment of the public, uses its editorial skills to turn the raw material

   10Mike McPhate, Columbia University to Open a First Amendment Institute, N.Y. Times
   (May 17, 2016), https://perma.cc/YC9M-LUAD; James Rosen, New Institute
   Aspires to Protect First Amendment in Digital Era, McClatchy DC (May 20, 2016),
   https://perma.cc/ZS2K-FPED.


                                           7
Case
 Case1:17-cv-00548-TSC
      1:17-cv-00548-TSC Document
                         Document46-7
                                  1-1 Filed 03/27/17
                                            01/31/20 Page 9
                                                          26ofof11
                                                                 55



   into a distinct work, and distributes that work to an audience” to be
   “primarily engaged in disseminating information”).

            B. The records sought are urgently needed to inform the
              public about actual or alleged government activity.

      The documents sought are urgently needed to inform the public about
   actual or alleged government activity. See 5 U.S.C. § 552(a)(6)(E)(v)(II). The
   records sought have generated intense public interest. Since the beginning
   of this year alone, reports of suspicionless searches of electronic devices at
   U.S. borders and international airports have abounded.11 Certain of those
   reports detail instances in which CBP officers exerted pressure or outright
   force to obtain electronic devices and passcodes.12 The public has thus far
   been denied the benefit of complete records revealing the number of
   searches conducted, the individuals subjected to such searches, and the
   circumstances surrounding such searches. Those records are urgently
   needed to understand the scope and lawfulness of the searches conducted
   pursuant to the CBP and ICE Directives.

      For these reasons, the Knight Institute is entitled to expedited
   processing.

             IV. Application for Waiver or Limitation of Fees

      The Knight Institute requests a waiver of document search, review, and
   duplication fees on the grounds that disclosure of the requested records is
   in the public interest and that disclosure is “likely to contribute
   significantly to the public understanding of the operations or activities of
   the government and is not primarily in the commercial interest of the
   requester.” 5 U.S.C. § 552(a)(4)(A)(iii).

      For the reasons explained above, disclosure of the records would be in
   the public interest. Moreover, disclosure would not further the Knight
   Institute’s commercial interest. The Institute will make any information
   disclosed available to the public at no cost. Thus, a fee waiver would fulfill
   Congress’s legislative intent in amending FOIA to ensure “that it be
   liberally construed in favor of waivers for noncommercial requesters.” See
   Judicial Watch, Inc. v. Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003).




   11  NBC News, American Citizens; see, e.g., Victor, supra note 8; Waddel, A NASA
   Engineer Was Required to Unlock His Phone at the Border, supra note 8; Waddell, A Stand
   Against Invasive Phone Searches at the U.S. Border, supra note 8; Kopstein, supra note 8;
   see also Cope, supra note 8.
    See NBC News, American Citizens; Victor, supra note 8; Waddel, A NASA Engineer
   12

   Was Required to Unlock His Phone at the Border, supra note 8.


                                              8
Case
Case1:17-cv-00548-TSC
     1:17-cv-00548-TSC Document
                       Document46-7
                                1-1 Filed
                                    Filed03/27/17
                                          01/31/20 Page
                                                   Page10
                                                        27of
                                                          of11
                                                             55



      The Knight Institute also requests a waiver of search and review fees on
   the grounds that it qualifies as an “educational . . . institution” whose
   purposes include “scholarly . . . research” and the records are not sought
   for commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II). The Institute has a
   substantial educational mission. Situated within a prominent academic
   research university, the Institute will perform scholarly research on the
   application of the First Amendment in the digital era. The Institute is in
   the midst of inaugurating a research program that will bring together
   academics and practitioners of different disciplines to study contemporary
   First Amendment issues and offer informed, non-partisan commentary
   and solutions. It will publish that commentary in many forms—in
   scholarly publications, in long-form reports, and in short-form essays.

      The Knight Institute also requests a waiver of search and review fees on
   the grounds that it is a “representative[] of the news media” within the
   meaning of FOIA and the records are not sought for commercial use. 5
   U.S.C. § 552(a)(4)(A)(ii)(II).

       The Institute meets the statutory definition of a “representative of the
   news media” because it is an “entity that gathers information of potential
   interest to a segment of the public, uses its editorial skills to turn the raw
   materials into a distinct work, and distributes that work to an audience.” 5
   U.S.C. § 552(a)(4)(A)(ii); see also Nat’l Sec. Archive v. DOD, 880 F.2d 1381,
   1387 (D.C. Cir. 1989) (finding that an organization that gathers
   information, exercises editorial discretion in selecting and organizing
   documents, “devises indices and finding aids,” and “distributes the
   resulting work to the public” is a “representative of the news media” for
   purposes of the FOIA); accord Serv. Women’s Action Network v. DOD, 888 F.
   Supp. 2d 282 (D. Conn. 2012); ACLU of Wash. V. DOJ, No. C09-
   0642RSL, 2011 WL 887731, at *10 (W.D. Wash. Mar. 10, 2011); ACLU,
   321 F. Supp. 2d at 30 n.5. Courts have found other non-profit
   organizations, whose mission of research and public education is similar to
   that of the Knight Institute, to be “representatives of the news media.” See,
   e.g., Cause of Action v. IRS, No. 13-0920, 2015 WL 5120863 (D.C. Cir. Aug.
   28, 2015); Elec. Privacy Info. Ctr., 241 F. Supp. 2d at 10–15 (finding non-
   profit group that disseminated an electronic newsletter and published
   books was a “representative of the news media” for purposes of the FOIA);
   Nat’l Sec. Archive, 880 F.2d at 1387; Judicial Watch, Inc. v. DOJ, 133 F. Supp.
   2d 52, 53 – 54 (D.D.C. 2000) (finding Judicial Watch, self-described as a
   “public interest law firm,” a news media requester).

      For these reasons, the Knight Institute is entitled to a fee waiver.

                                 *       *       *




                                         9
Case
Case1:17-cv-00548-TSC
     1:17-cv-00548-TSC Document
                       Document46-7
                                1-1 Filed
                                    Filed03/27/17
                                          01/31/20 Page
                                                   Page11
                                                        28of
                                                          of11
                                                             55



       Thank you for your attention to our request. We would be happy to
   discuss its terms with you over the phone or via email to clarify any aspect
   of it or, where reasonable, to narrow our request.

                                        Sincerely,

                                          /s/ Katherine Fallow
                                        Katherine Fallow
                                        Knight First Amendment Institute at
                                          Columbia University
                                        314 Low Library
                                        535 West 116th Street
                                        New York, NY 10027
                                        katie.fallow@knightcolumbia.org
                                        (212) 854-9600




                                       10
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 29 of 55




                       EXHIBIT B
         Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 30 of 55



March 28, 2017

Katherine Fallow
Knight First Amendment Institute at Columbia University
314 Low Library
535 West 116th Street
New York, NY 10027

RE:   ICE FOIA Case Number 2017-ICFO-21227

Dear Fallow:

This acknowledges receipt of your Freedom of Information Act (FOIA) request to U.S. Immigration and Customs
Enforcement (ICE), dated March 15, 2017, and to your request for expedited treatment and a waiver of all assessable
FOIA fees. Your request was received in this office on March 15, 2017. Specifically, you requested records pertaining
to documents containing statistical information concerning the search, detention, retention, or sharing of electronic
devices or information of individuals at the border since FY 2012 (see request for specific details); documents relating
to each instance since FY 2012 in which CBP or ICE searched, detained, retained, or shared an electronic device or
information accessible on it (see request for specific details); revisions of or documents supplementing or superseding
ICE Directive No. 7-6.1. Border Searches of Electronic Devices (Aug. 18, 2009) (see request for specific details); specific
records pertaining to any reviews of CBP's or ICE's policies or practices concerning electronic device searches (see
request for specific details); Documents containing or relating to complaints filed by individuals or organizations
about CBP's and/or ICE's search, review, retention or sharing of the information on travelers' electronic devices;
documents reflecting polices, practices, or procedures concerning how CBP officers handle "privileged or other
sensitive material", including "work-related information carried by journalists" as referenced in 5.2 of the CBP
Directive; documents reflecting policies, practices, and procedures concerning CBP's anti-discrimination policy as
applied to discretionary device searches.

Your request for expedited treatment is hereby granted.

As it pertains to your request for a fee waiver, ICE evaluates fee waiver requests under the legal standard set forth
above and the fee waiver policy guidance issued by the Department of Justice on April 2, 1987, as incorporated into
the Department of Homeland Security’s Freedom of Information Act regulations [1]. These regulations set forth six
factors to examine in determining whether the applicable legal standard for fee waiver has been met. I have
considered the following factors in my evaluation of your request for a fee waiver:
         (1) Whether the subject of the requested records concerns “the operations or activities of the government”;
         (2) Whether the disclosure is “likely to contribute” to an understanding of government operations or
         activities;

         (3) Whether disclosure of the requested information will contribute to the understanding of the public at
         large, as opposed to the individual understanding of the requestor or a narrow segment of interested
         persons;

         (4) Whether the contribution to public understanding of government operations or activities will be
         "significant";

         (5) Whether the requester has a commercial interest that would be furthered by the requested disclosure;
         and

         (6) Whether the magnitude of any identified commercial interest to the requestor is sufficiently large in
         comparison with the public interest in disclosure, that disclosure is primarily in the commercial interest of the
         requestor.

Upon review of your request and a careful consideration of the factors listed above, I have determined to grant your
request for a fee waiver.
           Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 31 of 55




ICE has queried the appropriate program offices within ICE for responsive records. If any responsive records are
located, they will be reviewed for determination of releasability. Please be assured that one of the processors in our
office will respond to your request as expeditiously as possible. We appreciate your patience as we proceed with your
request.

Your request has been assigned reference number 2017-ICFO-21227. Please refer to this identifier
in any future correspondence. To check the status of an ICE FOIA/PA request, please visit
http://www.dhs.gov/foia-status. Please note that to check the status of a request, you must enter the
2016-ICFO-XXXXX or 2017-ICFO-XXXXX tracking number. If you need any further assistance or would
like to discuss any aspect of your request, please contact ICE FOIA Office. You may send an e-mail to
ice-foia@ice.dhs.gov, call toll free (866) 633-1182, or you may contact our FOIA Public Liaison in the
same manner.

Regards,


ICE FOIA Office
Immigration and Customs Enforcement
Freedom of Information Act Office
500 12th Street, S.W., Stop 5009
Washington, D.C. 20536-5009
Telephone: 1-866-633-1182
Visit our FOIA website at www.ice.gov/foia
Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 32 of 55




                       EXHIBIT C
             Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                                Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                               United States Immigration and Customs Enforcement (ICE) Vaughn Index



 Bates-   Bates-Stamp          Degree of         Exemptions Description of Records and Explanation of Exemptions
 Stamp        Suffix          Withholding
 Prefix       (Page
            Number)
N/A       N/A               Partial              (b)(6)           FER Border Seizure Case No and Comments [CASE
                                                 (7)(C)           NUMBERS AND INFO ABOUT CASES - VERY LES] -
                                                 (b)(7)(E)        Highlighted.xls,

                                                                  FER Border Seizure Case No and Comments 2015 [CASE
                                                                  NUMBERS AND INFO ABOUT CASES - VERY LES] -
                                                                  Highlighted.xls

                                                                  FY2013_BorderSeizure_2014-06-03 [CASE NUMBERS AND
                                                                  INFO ABOUT CASES - VERY LES] - Highlighted.xls

                                                                  Redacted Information per (b)(6), (b)(7)(C):
                                                                  Names of DHS and ICE personnel, ICE/HSI (Homeland Security
                                                                  Investigations) and other law enforcement agencies’ case numbers.

                                                                  Reasons for Redaction(s):
                                                                  The disclosure of the names of ICE and DHS personnel could
                                                                  reasonably be expected to constitute an unwarranted invasion of
                                                                  personal privacy by conceivably subjecting personnel to
                                                                  harassment and annoyance in conducting their official duties and
                                                                  in their private lives; could place them in danger because targets of
                                                                  law enforcement investigations may begrudge personnel for an
                                                                  indefinite time period and seek revenge; and disclosure could
                                                                  minimize the ability to effectively conduct future investigations.
                                                                  The disclosure of this PII serves no public benefit and would not
                                                                                                                                          Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 33 of 55




                                                                  assist the public in understanding how the agency is carrying out
                                                                  its statutory responsibilities. Furthermore, the privacy interest in

                                                                   1
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                this PII outweighs any minimal public interest that could possibly
                                                                exist in the disclosure of this information.

                                                                The disclosure of the case numbers associated with third-party
                                                                individuals could reasonably be expected to constitute an
                                                                unwarranted invasion of individuals’ personal privacy interests in:
                                                                not being associated unwarrantedly with alleged criminal activity;
                                                                being free from harassment, criticism, intimidation, legal
                                                                consequences, economic reprisals, embarrassment, undue public
                                                                attention, physical harm, and derogatory inferences and suspicion;
                                                                and controlling how communications about them are
                                                                communicated to others. The disclosure of this PII serves no
                                                                public benefit and would not assist the public in understanding
                                                                how the agency is carrying out its statutory responsibilities.
                                                                Furthermore, the privacy interest in this PII outweighs any
                                                                minimal public interest that could possibly exist in the disclosure
                                                                of this information.

                                                                Redacted Information per (b)(7)(E):
                                                                HIS’s Investigative Case Management System (ICM) case
                                                                numbers, Report of Investigation Case Numbers (ROIs), and other
                                                                law enforcement agencies’ case numbers such as the FBI.

                                                                Reason for Redaction(s):
                                                                Exemption (b)(7)(E) was applied to ROI numbers, Case numbers
                                                                                                                                      Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 34 of 55




                                                                and the FBI case numbers, the release of which could reveal
                                                                techniques and/or procedures for law enforcement investigations or

                                                                 2
                Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                                   Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                                  United States Immigration and Customs Enforcement (ICE) Vaughn Index



  Bates-     Bates-Stamp          Degree of         Exemptions Description of Records and Explanation of Exemptions
  Stamp         Suffix           Withholding
  Prefix        (Page
              Number)
                                                                     prosecutions or disclose guidelines for law enforcement
                                                                     investigations or prosecutions which could reasonably be expected
                                                                     to risk circumvention of the law. Disclosure of this information
                                                                     could assist third parties in deciphering the meanings of the codes
                                                                     and/or could enable an individual to navigate, alter, and/or
                                                                     manipulate law enforcement databases were they to gain access to
                                                                     the system. Disclosure of these techniques and practices in
                                                                     navigating the databases could assist those people seeking to
                                                                     violate or circumvent the law by taking proactive steps to counter
                                                                     operational and investigative actions taken by ICE during
                                                                     enforcement operations. Further, how law enforcement officers
                                                                     access databases are law enforcement technique and procedure that
                                                                     is not commonly known. The disclosure of this information serves
                                                                     no public benefit and would not assist the public in understanding
                                                                     how the agency is carrying out its statutory responsibilities

2017-ICLI-   2-15              Partial              (b)(6)(7)(C)     ICE Policy titled “Border Searches of Documents and
00011                                               (b)(7)(E)        Electronic Media” Directive 7-6.0, effective July 16, 2008;
                                                                     Homeland Security Investigation (HSI) Computer Forensic
                                                                     Handbook,

                                                                     Redacted Information per (b)(6), (b)(7)(C):
                                                                     Signatures and/or initials of DHS/ICE personnel, to include:
                                                                     Assistant Secretary, Executive Assistant Director of HSI.
                                                                                                                                           Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 35 of 55




                                                                     Reasons for Redaction(s):


                                                                      3
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                The disclosure of the signatures and/or initials of ICE and DHS
                                                                personnel which could reasonably be expected to constitute an
                                                                unwarranted invasion of personal privacy by conceivably
                                                                subjecting personnel to harassment and annoyance in conducting
                                                                their official duties and in their private lives; could place them in
                                                                danger because targets of law enforcement investigations may
                                                                begrudge personnel for an indefinite time period and seek revenge;
                                                                and disclosure could minimize the ability to effectively conduct
                                                                future investigations. The disclosure of this PII serves no public
                                                                benefit and would not assist the public in understanding how the
                                                                agency is carrying out its statutory responsibilities. Furthermore,
                                                                the privacy interest in this PII outweighs any minimal public
                                                                interest that could possibly exist in the disclosure of this
                                                                information. Furthermore, disclosure of these signatures could
                                                                allow unauthorize use of their signature by copying and forging
                                                                these individuals’ signature on law enforcement sensitive
                                                                documents.

                                                                Redacted Information per (b)(7)(E):
                                                                The redacted information is a paragraph under the heading titled
                                                                “Consent.”

                                                                Exemption (b)(7)(E) was applied to this section of the handbook
                                                                describing methods and techniques special agents may employ in
                                                                searching, both with or without a warrant, when consent is given.
                                                                                                                                        Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 36 of 55




                                                                This section provides law enforcement techniques and/or
                                                                procedures for law enforcement investigations or prosecutions,

                                                                 4
                Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                                   Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                                  United States Immigration and Customs Enforcement (ICE) Vaughn Index



  Bates-     Bates-Stamp          Degree of         Exemptions Description of Records and Explanation of Exemptions
  Stamp         Suffix           Withholding
  Prefix        (Page
              Number)
                                                                     here, border search authority to search electronic devices, or
                                                                     disclose guidelines for law enforcement investigations or
                                                                     prosecutions used by special agents, which could reasonably be
                                                                     expected to risk circumvention of the law. Disclosure of these
                                                                     techniques and practices could assist those people seeking to
                                                                     violate or circumvent the law by taking proactive steps to counter
                                                                     operational and investigative actions taken by ICE during
                                                                     enforcement operations. Further, how law enforcement officers
                                                                     approach and address certain situations, including techniques and
                                                                     procedures, are not commonly known. The disclosure of this
                                                                     information serves no public benefit and would not assist the
                                                                     public in understanding how the agency is carrying out its statutory
                                                                     responsibilities.
2017-ICLI-   16-26             Partial              (b)(6)           HSI “Search and Seizure Handbook, HSI HB 12-04/
00011                                               (7)(C)           September 14, 2012”
                                                    (b)(7)(E)
                                                                     Redacted Information per (b)(6), (b)(7)(C):
                                                                     Signatures and/or initials of DHS/ICE personnel, to include:
                                                                     Assistant Secretary, Executive Assistant Director of HSI.

                                                                     Reasons for Redaction(s):
                                                                     The disclosure of the signature and/or initials of ICE and DHS
                                                                     personnel which could reasonably be expected to constitute an
                                                                     unwarranted invasion of personal privacy by conceivably
                                                                     subjecting personnel to harassment and annoyance in conducting
                                                                                                                                             Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 37 of 55




                                                                     their official duties and in their private lives; could place them in
                                                                     danger because targets of law enforcement investigations may

                                                                      5
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                begrudge personnel for an indefinite time period and seek revenge;
                                                                and disclosure could minimize the ability to effectively conduct
                                                                future investigations. The disclosure of this PII serves no public
                                                                benefit and would not assist the public in understanding how the
                                                                agency is carrying out its statutory responsibilities. Furthermore,
                                                                the privacy interest in this PII outweighs any minimal public
                                                                interest that could possibly exist in the disclosure of this
                                                                information. Furthermore, disclosure of these signatures could
                                                                allow unauthorize use of their signature by copying and forging
                                                                these individuals’ signature on law enforcement sensitive
                                                                documents.

                                                                Redacted Information per (b)(7)(E):
                                                                The redacted information are sections of the Search and Seizure
                                                                Handbook headings titled “Administrative Searches,” “Functional
                                                                Equivalent of the Border,” and “Extended Border”

                                                                Exemption (b)(7)(E) was applied to these sections of the handbook
                                                                describing: type of allowable administrative searches and when the
                                                                agents are permitted to conduct such searches; description of type
                                                                of circumstances for border nexus to be qualified for equivalent of
                                                                a border; and situations when border searches maybe conducted
                                                                away from the actual border. These law enforcement techniques
                                                                and guidelines are not known to the public. These sections provide
                                                                law enforcement techniques and/or procedures for law
                                                                                                                                      Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 38 of 55




                                                                enforcement investigations or prosecutions or disclose guidelines
                                                                for law enforcement investigations or prosecutions used by Special

                                                                 6
                Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                                   Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                                  United States Immigration and Customs Enforcement (ICE) Vaughn Index



  Bates-     Bates-Stamp          Degree of         Exemptions Description of Records and Explanation of Exemptions
  Stamp         Suffix           Withholding
  Prefix        (Page
              Number)
                                                                     Agents, which could reasonably be expected to risk circumvention
                                                                     of the law. Disclosure of these techniques and practices could
                                                                     assist those people seeking to violate or circumvent the law by
                                                                     taking proactive steps to counter operational and investigative
                                                                     actions taken by ICE during enforcement operations.


2017-ICLI-   27-30             Partial              (b)(6)           HSI Child Sexual Exploitation Investigations Handbook, HIS
00011                                               (7)(C)           HB 12-05/ November 19, 2012
                                                    (7)(E)
                                                                     Redacted Information per (b)(6), (b)(7)(C):
                                                                     Signatures and/or initials of DHS/ICE personnel, to include:
                                                                     Assistant Secretary, Executive Assistant Director of HSI.

                                                                     Reasons for Redaction(s):
                                                                     The disclosure of the signature and/or initials of ICE and DHS
                                                                     personnel which could reasonably be expected to constitute an
                                                                     unwarranted invasion of personal privacy by conceivably
                                                                     subjecting personnel to harassment and annoyance in conducting
                                                                     their official duties and in their private lives; could place them in
                                                                     danger because targets of law enforcement investigations may
                                                                     begrudge personnel for an indefinite time period and seek revenge;
                                                                     and disclosure could minimize the ability to effectively conduct
                                                                     future investigations. The disclosure of this PII serves no public
                                                                     benefit and would not assist the public in understanding how the
                                                                                                                                             Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 39 of 55




                                                                     agency is carrying out its statutory responsibilities. Furthermore,
                                                                     the privacy interest in this PII outweighs any minimal public

                                                                      7
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                interest that could possibly exist in the disclosure of this
                                                                information. Furthermore, disclosure of these signatures could
                                                                allow unauthorize use of their signature by copying and forging
                                                                these individuals’ signature on law enforcement sensitive
                                                                documents.


                                                                Redacted Information per (b)(7)(E):
                                                                The redacted information are sections of the Child Exploitation
                                                                Handbook headings titled “Search Warrant,” “Title III Court
                                                                Order,” “Investigative Protocols and Precautions Regarding
                                                                Wireless Networks,” “Guidelines for Searching and Seizing
                                                                Digital Devices,” and “Judicial Responsibility.”

                                                                Reasons for Redaction(s):
                                                                Exemption (b)(7)(E) was applied to these sections of the handbook
                                                                describing the techniques, protocols, and guidelines the Special
                                                                Agents are required to follow pertaining to searching for electronic
                                                                communications. Although these techniques are known to the
                                                                public, the methods and situations in which these techniques are
                                                                used to gather electronic information, are unknown to the public.
                                                                Disclosure of these sections which contain law enforcement
                                                                techniques and/or procedures for law enforcement investigations or
                                                                prosecutions, or disclose guidelines for law enforcement
                                                                investigations or prosecutions used by Special Agents, could
                                                                                                                                       Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 40 of 55




                                                                reasonably be expected to risk circumvention of the law.


                                                                 8
                Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                                   Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                                  United States Immigration and Customs Enforcement (ICE) Vaughn Index



  Bates-      Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
  Stamp          Suffix          Withholding
  Prefix         (Page
               Number)
2017-ICLI-   31-36             Partial              (b)(6),          HSI National Security Investigations Handbook, HSI HB 13-
00011                                               (7)(C)           03/ April 26, 2013
                                                    (7)(E)
                                                                     Redacted Information per (b)(6), (b)(7)(C):
                                                                     Signatures and/or initials of DHS/ICE personnel, to include:
                                                                     Assistant Secretary, Executive Assistant Director of HSI.

                                                                     Reasons for Redaction(s):
                                                                     The disclosure of the signature and/or initials of ICE and DHS
                                                                     personnel which could reasonably be expected to constitute an
                                                                     unwarranted invasion of personal privacy by: conceivably
                                                                     subjecting personnel to harassment and annoyance in conducting
                                                                     their official duties and in their private lives; could place them in
                                                                     danger because targets of law enforcement investigations may
                                                                     begrudge personnel for an indefinite time period and seek revenge;
                                                                     and disclosure could minimize the ability to effectively conduct
                                                                     future investigations. The disclosure of this PII serves no public
                                                                     benefit and would not assist the public in understanding how the
                                                                     agency is carrying out its statutory responsibilities. Furthermore,
                                                                     the privacy interest in this PII outweighs any minimal public
                                                                     interest that could possibly exist in the disclosure of this
                                                                     information. Furthermore, disclosure of these signatures could
                                                                     allow unauthorize use of their signature by copying and forging
                                                                     these individuals’ signature on law enforcement sensitive
                                                                     documents.
                                                                                                                                             Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 41 of 55




                                                                     Redacted Information per (b)(7)(E):

                                                                      9
                Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                                   Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                                  United States Immigration and Customs Enforcement (ICE) Vaughn Index



  Bates-     Bates-Stamp          Degree of         Exemptions Description of Records and Explanation of Exemptions
  Stamp         Suffix           Withholding
  Prefix        (Page
              Number)
                                                                     The redacted information are sections of the National Security
                                                                     Investigation Handbook headings titled “FISA Application in Lone
                                                                     Wolf Situations.”


                                                                     Reasons for Redaction(s):
                                                                     Exemption (b)(7)(E) was applied to these sections of the handbook
                                                                     describing the techniques, protocols use, and guidelines the Special
                                                                     Agents are required to follow with regards to searching electronic
                                                                     communications. Although these techniques are known to the
                                                                     public, the methods in which these law enforcement techniques are
                                                                     used to gather electronic information are unknown to the public.
                                                                     Disclosure of these sections which contain law enforcement
                                                                     techniques and/or procedures for law enforcement investigations or
                                                                     prosecutions or disclose guidelines for law enforcement
                                                                     investigations or prosecutions used by Special Agents, could
                                                                     reasonably be expected to risk circumvention of the law.

                                                                     ICE previously asserted FOIA Exemption (b)(7)(E) on bates
                                                                     number 2017-ICLI-00011 36. ICE has re-processed this page
                                                                     without the redaction.
2017-ICLI-   62-64             In Full.             (b)(5),          Computer Border Search Discussion Topics
00011        67-82                                  (7)(E)
                                                                     Th content of these internal documents pertains to ICE, CBP, and
                                                                     USCG’s responses to DOJ’s questions relating DHS’s border
                                                                                                                                            Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 42 of 55




                                                                     search authority. These documents were prepared at DHS’s request
                                                                     in advance of further senior level discussions with DOJ relating to

                                                                     10
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                DHS border search of electronic devices. USCG, ICE and CBP
                                                                have collaborated on the following justifications for withholding
                                                                these documents in their entirety.

                                                                Information Withheld in Full pursuant to (b)(5) Deliberative
                                                                Process Privilege, Attorney-Client Privilege, and Attorney-
                                                                Work Product.

                                                                These documents were withheld in full pursuant to FOIA
                                                                exemption (b)(5) because these internal DHS documents were
                                                                prepared by DHS legal staff to facilitate discussions between
                                                                counsel for DHS and its components and counsel for the
                                                                Department of Justice (DOJ) and to develop litigation strategy for
                                                                ongoing and anticipated litigation regarding DHS’s border search
                                                                authority. These documents titled “Computer Border Search
                                                                Discussion Topics” contained information gathered and developed
                                                                by DHS legal staff to respond to questions posed by DOJ regarding
                                                                DHS’s and its components’ exercise of border search authority.
                                                                The information contained in these documents are deliberative
                                                                material and is withheld per (b)(5), which protects the integrity of
                                                                the deliberative or decision-making processes within the agency by
                                                                exempting from mandatory disclosure opinions, conclusions, and
                                                                recommendations included within inter-agency or intra-agency
                                                                documents. The release of this information would discourage the
                                                                expression of candid opinions and inhibit the free and frank
                                                                                                                                       Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 43 of 55




                                                                exchange of information and ideas between agency personnel
                                                                resulting in a chilling effect on intra- and inter-agency

                                                                11
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                communications. The deliberative process privilege protects the
                                                                internal deliberations of the government by exempting
                                                                recommendations, analyses, and discussions undertaken to aid
                                                                agency decision making, specifically here, discussions in
                                                                furtherance of making legal and policy decisions and developing
                                                                litigation strategy relating to border searches of electronic
                                                                devices. The privilege also prevents the premature disclosure of
                                                                proposed policies, serves to avoid public confusion generated by
                                                                rationales or decisions not ultimately adopted by an agency, and
                                                                maintains the integrity of agency decision-making processes by
                                                                encouraging open and candid discussions.

                                                                In addition, the attorney-client privilege is also applicable to the
                                                                content of these documents. Communications from clients to their
                                                                attorneys made for the purpose of securing legal advice or services,
                                                                here responses to questions posed by DOJ to DHS and its
                                                                components (including ICE, CBP, and USCG) in regard to DHS’s
                                                                border search authorities. These documents were created as a
                                                                result of, and with information obtained through, discussions
                                                                between attorneys and their clients, including agency policymakers
                                                                and law enforcement and/or operational personnel responsible for
                                                                development and implementing policy regarding border searches
                                                                of electronic devices. Furthermore, these documents were created
                                                                to assist in the provision of information from DHS and its
                                                                components to DOJ attorneys, who are responsible for representing
                                                                                                                                       Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 44 of 55




                                                                DHS and its components in litigation. The privilege also protects
                                                                communications from attorneys to their clients if the

                                                                12
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                communications “rest on” confidential information obtained from
                                                                the client. In the governmental context, the client may be the
                                                                agency and the attorney may be an agency lawyer. This privilege
                                                                applies to facts that are divulged to the attorney and encompasses
                                                                the opinion given by the attorney based upon, and thus reflecting,
                                                                those facts. Attorney-client communications are shielded from
                                                                disclosure in order to encourage a full and frank discussion
                                                                between the client and his legal advisor. The attorney-client
                                                                privilege recognizes that sound legal advice or advocacy depends
                                                                upon a lawyer being fully informed by his client. If these
                                                                communications, as covered by the attorney-client privilege, were
                                                                disclosed, this could result in a chilling effect on interactions and
                                                                communications between agency employees and their legal
                                                                counsel, including both internal agency counsel and DOJ
                                                                attorneys.

                                                                Furthermore, the attorney work-product privilege also applies to
                                                                the content of these documents. This privilege protects from
                                                                disclosure attorney-work product material, including notes,
                                                                questions, litigation strategy and thoughts, by an agency attorney
                                                                or the agency’s litigation counsel. The withheld information was
                                                                created by agency counsel in anticipation of and in preparation for
                                                                ongoing and future litigation, specifically, challenges raised to
                                                                DHS’s border search authority, and is exempt from disclosure in
                                                                order to protect the adversarial trial process by insulating the
                                                                                                                                        Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 45 of 55




                                                                attorneys’ preparation from scrutiny. The documents contain


                                                                13
                Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                                   Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                                  United States Immigration and Customs Enforcement (ICE) Vaughn Index



  Bates-     Bates-Stamp          Degree of         Exemptions Description of Records and Explanation of Exemptions
  Stamp         Suffix           Withholding
  Prefix        (Page
              Number)
                                                                     questions and responses prepared for the specific purpose of
                                                                     informing the development of the agencies’ litigation strategy.

                                                                     Redacted Information per (b)(7)(E)
                                                                     Only being asserted by CBP
                                                                     In addition, portions of these documents consist of information that
                                                                     would be redacted under FOIA exemption (b)(7)(E) even if the
                                                                     document was not withheld in full under (b)(5). Exemption
                                                                     (b)(7)(E) protects from disclosure information compiled for law
                                                                     enforcement purposes that would disclose techniques and
                                                                     procedures for law enforcement investigations or prosecution, and
                                                                     guidelines for law enforcement investigations or prosecutions the
                                                                     disclosure of which would risk circumvention of the law.
                                                                     Specifically, the document contains information regarding
                                                                     techniques, procedures, and guidelines used by CBP when
                                                                     conducting border searches of electronic devices, and the
                                                                     disclosure of these techniques, procedures, and guidelines would
                                                                     risk circumvention of the law.

2017-ICLI-   93-108            Partial              (b)(6),          Various Case IDs Enforcement Statistics
00011                                               (7)(C)
                                                    (7)(E)           Redacted Information per (b)(6), (b)(7)(C):
                                                                     Case ID Numbers and Case Names,

                                                                     Reasons for Redaction(s):
                                                                                                                                            Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 46 of 55




                                                                     The disclosure of the names, signatures, initials, email addresses,
                                                                     telephone numbers, dates of birth, and other personally identifying

                                                                     14
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                information to include complaint numbers and Alien numbers,
                                                                belonging to third-party individuals could reasonably be expected
                                                                to constitute an unwarranted invasion of individuals’ personal
                                                                privacy interests in: not being associated unwarrantedly with
                                                                alleged criminal activity; being free from harassment, criticism,
                                                                intimidation, legal consequences, economic reprisals,
                                                                embarrassment, undue public attention, physical harm, and
                                                                derogatory inferences and suspicion; and controlling how
                                                                communications about them are communicated to others. The
                                                                disclosure of this PII serves no public benefit and would not assist
                                                                the public in understanding how the agency is carrying out its
                                                                statutory responsibilities. Furthermore, the privacy interest in this
                                                                PII outweighs any minimal public interest that could possibly exist
                                                                in the disclosure of this information.


                                                                Redacted Information per (b)(7)(E)
                                                                Case ID Numbers and URLs.

                                                                Reasons for Redaction(s):
                                                                The release of case, event and referral numbers, and URLs, which
                                                                are unique addresses for files accessible on the Internet, could
                                                                reveal techniques and/or procedures for law enforcement
                                                                investigations or prosecutions, or disclose guidelines for law
                                                                enforcement investigations or prosecutions which could reasonably
                                                                                                                                        Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 47 of 55




                                                                be expected to risk circumvention of the law. Disclosure could
                                                                assist third parties in deciphering the meanings of the codes and

                                                                15
                Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                                   Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                                  United States Immigration and Customs Enforcement (ICE) Vaughn Index



  Bates-     Bates-Stamp          Degree of         Exemptions Description of Records and Explanation of Exemptions
  Stamp         Suffix           Withholding
  Prefix        (Page
              Number)
                                                                     could allow an individual to navigate, alter or manipulate law
                                                                     enforcement databases if they were to gain access to the system.
                                                                     Disclosure of these techniques and practices in navigating the
                                                                     databases could permit people seeking to violate or circumvent the
                                                                     law by taking proactive steps to counter operational and
                                                                     investigative actions taken by ICE during enforcement operations.
                                                                     How law enforcement officers access and use databases is a law
                                                                     enforcement technique and procedure that is not commonly
                                                                     known. The disclosure of this information serves no public benefit
                                                                     and would not assist the public in understanding how the agency is
                                                                     carrying out its statutory responsibilities.


2017-ICLI-   121-123           Partial              (b)(5)           Reports of Investigations (ROIs) for Various cases:
00011                                               (b)(6),
                                                    (7)(C)           Redacted Information per (b)(6), (b)(7)(C):
             143-146                                (7)(E)           Names, email addresses, phone numbers of ICE employees to
                                                                     include: Special Agent assigned to a case, Supervisory Special
             191-194                                                 Agents, other federal agencies’ personnel, such as CBP agents, and
                                                                     local law enforcements agents.
             231-239
                                                                     Names, addresses, telephone numbers of individuals subject to the
             495-500                                                 search, family members’ names, addresses and telephone numbers,
                                                                     other third party identifiable information such as names and
             501-506                                                 addresses to include name of company owners, Facebook user
                                                                                                                                          Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 48 of 55




                                                                     names, Instagram username, WhatsApp username, Snapchat
             834-836                                                 username,

                                                                     16
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)

                                                                Current Case Title, Report Title, passenger names, alien names,
                                                                home addresses, telephone numbers,

                                                                Serial numbers assigned to phones and/or any other electronic
                                                                devices.

                                                                Reasons for Redaction(s):
                                                                The disclosure of the names of ICE personnel could reasonably be
                                                                expected to constitute an unwarranted invasion of personal privacy
                                                                by: conceivably subjecting personnel to harassment and annoyance
                                                                in conducting their official duties and in their private lives; placing
                                                                them in danger, as targets of law enforcement investigations may
                                                                begrudge personnel for an indefinite time period and seek revenge;
                                                                and minimizing the ability to effectively conduct future
                                                                investigations. The disclosure of this PII serves no public benefit
                                                                and would not assist the public in understanding how the agency is
                                                                carrying out its statutory responsibilities. Furthermore, the privacy
                                                                interest in this PII outweighs any minimal public interest that could
                                                                possibly exist in the disclosure of this information.


                                                                The disclosure of the names, signatures, initials, email addresses,
                                                                alien numbers, dates of birth, numeric day of dates minor UIs were
                                                                housed, addresses, telephone numbers, and/or personally
                                                                                                                                          Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 49 of 55




                                                                identifying information to include case numbers of third-party
                                                                individuals, could reasonably be expected to constitute an

                                                                17
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                unwarranted invasion of individuals’ personal privacy interests in:
                                                                not being associated unwarrantedly with alleged criminal activity;
                                                                being free from harassment, criticism, intimidation, legal
                                                                consequences, economic reprisals, embarrassment, undue public
                                                                attention, physical harm, and derogatory inferences and suspicion;
                                                                and controlling how communications about them are
                                                                communicated to others. The disclosure of this PII serves no
                                                                public benefit and would not assist the public in understanding
                                                                how the agency is carrying out its statutory responsibilities.
                                                                Furthermore, the privacy interest in this PII outweighs any
                                                                minimal public interest that could possibly exist in the disclosure
                                                                of this information.


                                                                Redacted Information per (b)(7)(E):
                                                                ICE case numbers, ROI numbers and URLs, TECS ID numbers,
                                                                software names, computer program names/techniques used to
                                                                search electronic devices such as cameras and cell phones, names
                                                                of companies under investigation, request for assistance from
                                                                foreign government in investigations and techniques used to
                                                                provide that assistance/information, common techniques used by
                                                                smugglers and methods used by the agents in identifying such
                                                                techniques.

                                                                Reasons for Redaction(s):
                                                                                                                                      Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 50 of 55




                                                                The release of case numbers, ROI numbers, URLs, TECS ID
                                                                numbers, which are unique addresses for files accessible on the

                                                                18
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                Internet, could reveal techniques and/or procedures for law
                                                                enforcement investigations or prosecutions, or disclose guidelines
                                                                for law enforcement investigations or prosecutions which could
                                                                reasonably be expected to risk circumvention of the law.
                                                                Techniques and procedures such as names of computer programs
                                                                and their capabilities used to extract data from electronic devices,
                                                                could assist third parties in deciphering the meanings of the codes
                                                                and could allow an individual to navigate, alter or manipulate law
                                                                enforcement databases if they were to gain access to the system.
                                                                Disclosure of these techniques and practices in navigating the
                                                                databases could permit people seeking to violate or circumvent the
                                                                law by taking proactive steps to counter operational and
                                                                investigative actions taken by ICE during enforcement operations.

                                                                How law enforcement officers access and use databases are a law
                                                                enforcement technique and procedure that is not commonly
                                                                known. The disclosure of this information serves no public benefit
                                                                and would not assist the public in understanding how the agency is
                                                                carrying out its statutory responsibilities.
                                                                *FOIA Exemptions (b)(6), (7)(C) were applied to bates numbers
                                                                2017-ICLI-00011-231, specifically, the ROI Number, and it should
                                                                have been FOIA Exemptions (b)(7)(E).

                                                                *FOIA Exemption (b)(5) was applied to bates numbers 2017-ICLI-
                                                                00011- 233, 237. ICE has determined that this exemption should
                                                                                                                                       Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 51 of 55




                                                                not have been applied.


                                                                19
                Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                                   Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                                  United States Immigration and Customs Enforcement (ICE) Vaughn Index



  Bates-      Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
  Stamp          Suffix          Withholding
  Prefix         (Page
               Number)
2017-ICLI-   1010-1015         Partial              (b)(6)           Reports of Investigation for Various cases:
00011.                                              (7)(C)
             1054-1055                              (b)(7) (E)       Redacted Information per (b)(6), (b)(7)(C):
                                                                     Names, email addresses, phone numbers of ICE employees to
             1060-1062                                               include: Special Agent assigned to a case, Supervisory Special
             1063-1065                                               Agents, other federal agencies’ personals such as CBP agents, and
             1092-1095                                               local law enforcements agents.
             1096-1098
             1099-1101                                               Names, addresses, telephone numbers of individuals subject to the
             1106-1114                                               search, family members’ names, addresses and telephone numbers,
             1137-1140                                               other third party identifiable information such as names and
             1155-1157                                               addresses to include name of company owners, Facebook user
             1355-1360                                               names, Instagram username, WhatsApp username, Snapchat
             1361-1368                                               username.
             1369-1373
             1391-1394                                               Current Case Title, Report Title, passengers’ names, alien names,
             1675-1676                                               alien’s date of births, home addresses, telephone numbers, phone
             1693-1696                                               numbers assigned to devices.
             1697-1699
             1801-1802                                               Serial numbers assigned to phones, or any other electronic devices.
             1850-1851
             1866-1867                                               Reasons for Redaction(s):
             1870-1872                                               The disclosure of the names of ICE personnel could reasonably be
             1873-1874                                               expected to constitute an unwarranted invasion of personal privacy
             1875-1876                                               by: conceivably subjecting personnel to harassment and annoyance
                                                                                                                                               Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 52 of 55




             1900-1902                                               in conducting their official duties and in their private lives; placing
             1903-1907                                               them in danger, as targets of law enforcement investigations may

                                                                     20
            Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                               Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                              United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-    Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp        Suffix          Withholding
Prefix       (Page
           Number)
         1908-1910                                               begrudge personnel for an indefinite time period and seek revenge;
         1911-1913                                               and minimizing the ability to effectively conduct future
         1914-1916                                               investigations. The disclosure of this PII serves no public benefit
         2027-2029                                               and would not assist the public in understanding how the agency is
         2030-2032                                               carrying out its statutory responsibilities. Furthermore, the privacy
                                                                 interest in this PII outweighs any minimal public interest that could
                                                                 possibly exist in the disclosure of this information.


                                                                 The disclosure of the names, signatures, initials, email addresses,
                                                                 alien numbers dates of birth, addresses, telephone numbers, case
                                                                 numbers, serial numbers assigned to any electronic device,
                                                                 usernames assigned to individuals for their social media accounts,
                                                                 and/or personally identifying information to include case numbers
                                                                 of third-party individuals, could reasonably be expected to
                                                                 constitute an unwarranted invasion of individuals’ personal privacy
                                                                 interests in: not being associated unwarrantedly with alleged
                                                                 criminal activity; being free from harassment, criticism,
                                                                 intimidation, legal consequences, economic reprisals,
                                                                 embarrassment, undue public attention, physical harm, and
                                                                 derogatory inferences and suspicion; and controlling how
                                                                 communications about them are communicated to others. The
                                                                 disclosure of this PII serves no public benefit and would not assist
                                                                 the public in understanding how the agency is carrying out its
                                                                 statutory responsibilities. Furthermore, the privacy interest in this
                                                                                                                                         Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 53 of 55




                                                                 PII outweighs any minimal public interest that could possibly exist
                                                                 in the disclosure of this information.

                                                                 21
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)

                                                                Redacted Information per (b)(7)(E):
                                                                ICE case numbers, ROI numbers and URLs, TECS ID numbers,
                                                                software names, sensitive CBP form numbers, computer program
                                                                names/techniques used to search electronic devices such as
                                                                cameras, computers, cell phones, and any other electronic devices
                                                                capable of storing data, techniques/software programs used to
                                                                extract data from these electronic devices, companies currently
                                                                under investigation, detailed request for assistance from foreign
                                                                government in investigations and techniques used to provide such
                                                                information, common techniques used by smugglers and methods
                                                                used by the agents in identifying such techniques.

                                                                Reasons for Redaction(s):
                                                                The release of case numbers, ROI numbers, URLs, TECS ID
                                                                numbers, which are unique addresses for files accessible on the
                                                                Internet, could reveal techniques and/or procedures for law
                                                                enforcement investigations or prosecutions, or disclose guidelines
                                                                for law enforcement investigations or prosecutions which could
                                                                reasonably be expected to risk circumvention of the law.
                                                                Techniques and procedures, such as names of computer programs
                                                                and its capabilities used to extract data from electronic devices,
                                                                could assist third parties in deciphering the meanings of the codes
                                                                and could allow an individual to navigate, alter or manipulate law
                                                                enforcement databases if they were to gain access to the system.
                                                                                                                                      Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 54 of 55




                                                                Disclosure of these techniques and practices in navigating the
                                                                databases could permit people seeking to violate or circumvent the

                                                                22
           Knight First Amendment Inst., at Columbia University. v. United States Department of Homeland Security, et al.
                                              Civil No.: 2:17-cv-00548-TSC (D.D.C.)
                             United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp         Degree of         Exemptions Description of Records and Explanation of Exemptions
Stamp       Suffix          Withholding
Prefix      (Page
          Number)
                                                                law by taking proactive steps to counter operational and
                                                                investigative actions taken by ICE during enforcement operations.

                                                                How law enforcement officers access and use databases are a law
                                                                enforcement technique and procedure that is not commonly
                                                                known. The disclosure of this information serves no public benefit
                                                                and would not assist the public in understanding how the agency is
                                                                carrying out its statutory responsibilities.
                                                                                                                                     Case 1:17-cv-00548-TSC Document 46-7 Filed 01/31/20 Page 55 of 55




                                                                23
